Citation Nr: 0328818	
Decision Date: 10/24/03    Archive Date: 11/04/03

DOCKET NO.  96-18 210A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for post traumatic 
arthritis of bilateral knees, lumbosacral spine and 
sacroiliac joints.

2.  Entitlement to service connection for peptic ulcer 
disease (PUD).

3.  Entitlement to an initial evaluation in excess of 60 
percent for ischemic heart disease.  

4.  Entitlement to an initial evaluation in excess of 10 
percent for depressive neurosis.

5.  Entitlement to an initial compensable evaluation for 
pulmonary tuberculosis (PTB).  




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carol L. Eckart


INTRODUCTION

The veteran had recognized service from December 1941 to 
August 1942 and from July 1945 to June 1946.  He was a 
prisoner of war (POW) from April 1942 to August 1942.  

The veteran appealed a February 1996 determination from the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), in Manila, the Republic of the Philippines.  The RO 
denied entitlement to VA benefits based on character of 
discharge for the period from November 1945 to June 1946.  

In September 1996 the veteran provided oral testimony before 
a Hearing Officer at the RO, a transcript of which has been 
associated with the claims file.

In November 1996 the RO Hearing Officer reversed the February 
1996 decision and found that the veteran's discharge in June 
1946 was under honorable conditions, making him eligible for 
VA benefits.

This case comes before the Board of Veterans' Appeals (Board) 
from a June 1997 RO rating decision.  The RO denied 
entitlement to service connection for post traumatic 
arthritis involving the knees, lumbar spine and sacroiliac 
joints.  This case also comes before the Board from the RO's 
grant of service connection for ischemic heart disease and 
assigning an initial evaluation of 30 percent.  

While the appeal was pending, the RO awarded an increased 
evaluation of 60 percent from the original date of 
entitlement.  The veteran also appealed the initial 
evaluations of 10 percent for depressive neurosis and a 
noncompensable evaluation for PTB.  

In May 1998 the veteran provided oral testimony before a 
Hearing Officer at the RO, a transcript of which has been 
associated with the claims file.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Appeals Management Center  
(VBA AMC).  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (CAVC) for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs (or VBA AMC) to 
provide expeditious handling of all cases that have been 
remanded by the Board and the CAVC.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.

The CAVC has held that section 5103(a) as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

In Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, 327 F. 3d 1339, 1348 (Fed. Cir. 2003), the 
United States Court of Appeals for the Federal Circuit (CAFC) 
determined that 38 C.F.R. § 19.9(a)(2) is inconsistent with 
38 U.S.C. § 7104(a).

Among other things, the CAFC held that providing a 30-day 
response period to provide information and identify evidence 
to substantiate a claim was contrary to 38 U.S.C.A. 
§ 5103(b).

Upon review of the evidence and procedural history, the Board 
finds that VA's duty to assist the veteran in the development 
of facts pertinent to his claims and to ensure full 
compliance with due process requirements, requires a remand 
of all issues in this matter.  

To date, the RO has not sent a notification letter 
specifically advising the appellant about the VCAA regarding 
the issues of entitlement to initial increased ratings for 
ischemic heart disease, depressive neurosis and PTB on appeal 
pursuant to Quartuccio.  A VCAA letter dated in August 2002 
only addressed the issues of entitlement to service 
connection for traumatic arthritis and PUD.  Although the 
VCAA is cited in the March 2003 Supplemental Statement of the 
Case (SSOC), it pointed out that development in accordance 
with the guidelines was only done in relation to the issues 
of entitlement to service connection for PUD and traumatic 
arthritis.  Therefore, the RO's actions have not met the 
requirements of Disabled American Veterans, et al.

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
CAFC invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  

The CAFC made a conclusion similar to the one reached in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related 
Board regulation, 38 C.F.R. § 19.9).  The CAFC found that the 
30-day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

Furthermore, the Board finds that for various reasons, VA 
examinations are needed to ensure the proper development of 
all the enumerated issues.  

Regarding the issues of entitlement to service connection for 
PUD and for traumatic arthritis of both knees, the lumbar 
spine and sacroiliac joint, the Board finds that the VA joint 
examinations of May/August 1998, and the gastrointestinal 
examination of May/August 1998 do not reflect that the claims 
file was reviewed prior to the examiners providing diagnoses 
and nexus opinions.  As this is a POW alleging entitlement to 
service connection for presumptive diseases, a thorough 
examination is warranted to include full examination of the 
claims file, POW history and service medical records.

The CAVC has held that the fulfillment of the statutory duty 
to assist includes the conduct of a through and 
contemporaneous medical examination which takes into account 
the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one.  Green v. Derwinski, 1 Vet. App. 121 (1991).

Regarding the issues of entitlement to an initial increased 
rating for depressive neurosis and PTB, the Board notes that 
the most recent examinations of these disabilities were 
conducted in 1998.  Regarding the issue of entitlement to an 
increased rating for ischemic heart disease, the Board notes 
that there was an examination conducted in July 2002.  
However, since that examination, the veteran was hospitalized 
in September 2002.  Another VA cardiology examination should 
be conducted to include review of these records.  

Furthermore, since the psychiatric, cardiovascular and 
pulmonary function criteria are noted to have been revised 
during the pendency of this claim, the veteran is entitled to 
consideration of his psychiatric disability, heart disability 
and PTB under the more favorable criteria.  Thus he should be 
afforded examinations to ascertain the current level of 
psychiatric, pulmonary and cardiovascular disabilities with 
consideration of both the old and new criteria applicable 
thereto.


Accordingly, this case is REMANDED to the VBA AMC for the 
following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.  

Such notice should specifically apprise 
him of the evidence and information 
necessary to substantiate his claims and 
inform him whether he or VA bears the 
burden of producing or obtaining that 
evidence or information, and of the 
appropriate time limitation within which 
to submit any evidence or information.  
38 U.S.C.A. § 5103(a) and (b) (West 
2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  A record of his 
notification must be incorporated into 
the claims file.

3.  The VBA AMC should arrange for a VA 
special gastrointestinal examination by a 
specialist in gastrointestinal diseases 
or other available appropriate medical 
specialist including on a fee basis if 
necessary, to ascertain the nature and 
etiology of the veteran's claimed 
gastrointestinal disorder, claimed as 
PUD.  


The claims folder, a copy of the criteria 
for diseases presumptive to POWs, 
38 C.F.R. § 3.309(c) and a separate copy 
of this remand must be made available to 
and reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  

The examiner must annotate the 
examination report that the claims file 
was in fact made available for review in 
conjunction with the examination.  In 
particular the examiner must address the 
service medical records to include the 
documented instance of stomach ache 
during active duty as well as the records 
and statements regarding the veteran's 
POW experience .  Any further indicated 
special studies should be conducted.

The examiner must fully address the 
following medical issues:

(a) Does the veteran have a current 
gastrointestinal disability (ies)?  If 
so, what is/are the diagnosis(es)?  The 
examiner should note whether any 
diagnosis is a disease presumptive to 
former POWS.  

(b) If any gastrointestinal disability 
diagnosed is not presumptive to former 
POWs, is it at least as likely as not 
that it/they is/are related to service, 
or if preexisting service, was aggravated 
thereby?

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.  If an opinion cannot be 
provided without resort to speculation, 
the examiner should so note.



4.  The VBA AMC should arrange for a VA 
special orthopedic examination by an 
orthopedic surgeon or other available 
appropriate medical specialist including 
on a fee basis if necessary, to ascertain 
the nature and etiology of any arthritic 
process which may be present.  

The claims folder, a copy of the criteria 
for diseases presumptive to POWs, 
38 C.F.R. § 3.309(c) and a separate copy 
of this remand must be made available to 
and reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  

The examiner must annotate the 
examination report that the claims file 
was in fact made available for review in 
conjunction with the examination.  In 
particular, the examiner must address the 
service medical records during active 
duty as well as the records and 
statements regarding the veteran's POW 
experience.  Any further indicated 
special studies should be conducted.

The examiner must fully address the 
following medical issues:

(a) Does the veteran have arthritis of a 
traumatic nature as a result of beatings 
in service affecting the lumbar spine 
region and both knees?  In the 
alternative, the examiner should opine as 
to whether any arthritic disease process 
present is merely part of the aging 
process with no link to service on any 
basis.  

(b) If any arthritis disability diagnosed 
is not presumptive to former POWs, is it 
at least as likely as not that any 
currently identified arthritis 
disability(ies) affecting the knees and 
low back is/are related to any incident 
that took place during the veteran's 
period of military service, or if pre-
existing service was aggravated thereby?  
Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.  If an opinion cannot be 
provided without resort to speculation, 
the examiner should so note.

5.  The VBA AMC should arrange for the 
veteran to be examined by a VA 
psychiatrist to determine the level of 
impairment caused by the depressive 
neurosis.  The claims file, a copy of 
Diagnostic Code 9405 and the general 
rating formula for psychoneurotic 
disorders in effect prior to November 7, 
1996, a copy of the current Diagnostic 
Code 9433 and the general rating formula 
for psychiatric disorders and a separate 
copy of this remand should be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination.  The 
examiner must annotate the examination 
report that the claims file was in fact 
made available for review in conjunction 
with the examination.  Any further 
indicated special studies, including 
psychological studies, should be 
accomplished.  The examiner should 
identify all of the symptoms or 
manifestations of the veteran's service-
connected depressive neurosis and offer 
an opinion as to how, and to what extent, 
the symptoms or manifestations affect the 
veteran's reliability, flexibility, and 
efficiency, and his social and industrial 
adaptability, in general.  

The examiner should also determine to 
what extent the veteran's subjective 
complaints are consistent with the 
examiner's objective findings.

If there are other psychiatric disorders 
found, in addition to depressive 
neurosis, the examiner should specify 
which symptoms are associated with each 
disorder(s).  If certain symptomatology 
cannot be dissociated from one disorder 
or another, it should be so indicated.  
If a psychiatric disorder(s) other than 
depressive neurosis is or are found on 
examination, the examiner should offer an 
opinion as to whether any such disorder 
is causally or etiologically related to 
depressive neurosis, and, if so related, 
whether the veteran's depressive neurosis 
has any effect on the severity of any 
other psychiatric disorder.

The examiner should provide a numerical 
score on the Global Assessment of 
Functioning (GAF) Scale provided in the 
Diagnostic and Statistical Manual for 
Mental Disorders (DSM IV), in relation to 
the veteran's impairment from depressive 
neurosis.  The examiner must include a 
definition of the numerical GAF score 
assigned, as it relates to the veteran's 
occupational and social impairment.  If 
the historical diagnosis of depressive 
neurosis is changed following 
examination, the examiner should state 
whether the new diagnosis represents 
progression of the prior diagnosis, 
correction of an error in the prior 
diagnosis, or development of a new and 
separate condition.  The examiner must be 
requested to express an opinion as to the 
impact of the depressive neurosis on the 
veteran's ability to obtain and retain 
substantially gainful employment.  

Any opinions expressed must be 
accompanied by a complete rationale.

6.  The VBA AMC should arrange for a VA 
cardiology examination of the veteran for 
the purpose of ascertaining the current 
severity of his service-connected 
ischemic heart disease.  

The claims file and copy of the 
Diagnostic Code 7005 in effect prior to 
January 12, 1998 and the current 
Diagnostic Code 7005, and a separate copy 
of this remand should be made available 
to and reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  

All indicated special tests and studies 
should be accomplished, including a 
laboratory determination of METs by 
exercise testing, as well as X-ray study.  
With regard to MET testing, the examiner 
should document the level of METs at 
which dyspnea, fatigue, angina, 
dizziness, or syncope, or; left 
ventricular dysfunction with an ejection 
fraction of less than 30 percent occurs.  
If a laboratory determination of METs by 
exercise testing cannot be done for 
medical reasons, an estimation by a 
medical examiner of the level of activity 
(expressed in METs and supported by 
specific examples, such as slow stair 
climbing or shoveling snow) should be 
made.  The presence or absence of 
dyspnea, fatigue, angina, dizziness, or 
syncope, or; left ventricular dysfunction 
with an ejection fraction of less than 30 
percent should be noted.  

All manifestations of the veteran's 
service- connected heart disorder should 
be documented by the examiner.  The 
examiner should also identify any signs 
of documented coronary artery disease 
resulting in chronic congestive heart 
failure.  The examiner should also state 
whether there is evidence of 
arteriosclerotic heart disease during and 
for 6 months following acute illness from 
coronary occlusion or thrombosis, with 
circulatory shock, etc and if so, whether 
after 6 months, there are chronic 
residual findings of congestive heart 
failure or angina on moderate exertion or 
if more than sedentary employment is 
precluded.

The examiner must provide a full 
rationale for all opinions and 
conclusions reached.

7.  The VBA AMC should arrange for a VA 
special pulmonary examination of the 
veteran by a specialist in pulmonary 
diseases or other available appropriate 
medical specialist including on a fee 
basis if necessary to determine the 
severity and manifestations of his PTB.  

The claims folder, the copy of Diagnostic 
Code 6731 in effect prior to October 7, 
1996, the current Diagnostic Codes 6731, 
6600 and a separate copy of this remand 
should be made available to and reviewed 
by the examiner prior and pursuant to 
conduction and completion of the 
examination.  The examiner must annotate 
the examination report that the claims 
file was in fact made available for 
review in conjunction with the 
examination.  

All appropriate tests and studies should 
be performed, if possible, including 
pulmonary function tests which yield 
results in terms of FEV-1; or FEV-1/FVC; 
or Diffusion Capacity of the Lung for 
Carbon Monoxide by the Single Breath 
Method (DLCO (SB)); or maximum oxygen 
consumption.  The examiner should provide 
detailed results of the veteran's 
pulmonary function testing and he or she 
should be asked to evaluate the pulmonary 
function test results. Any symptomatology 
attributable to PTB should be described 
in detail.  This should include a 
discussion as to whether the veteran has 
residuals of pulmonary tuberculosis that 
are definitely symptomatic with pulmonary 
fibrosis and moderate dyspnea on extended 
exertion.  A complete rationale for any 
and all opinions offered must be 
provided.  A legible report of the 
examination should be associated with the 
veteran's claims folder.

8.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
report(s) and required medical opinions 
to ensure that they are responsive to and 
in complete compliance with the 
directives of this remand and if they are 
not, the VBA AMC should implement 
corrective procedures.  The Board errs as 
a matter of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  

In particular, the VBA AMC should ensure 
that the new notification requirements 
and development procedures contained in 
sections 3 and 4 of the Act (38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.

9.  After undertaking any development 
deemed essential in addition to the 
specified above, the VBA AMC should 
readjudicate the enumerated issues.  This 
should include consideration of all 
evidence of record, including the 
evidence added to the record since the 
August 2002 supplemental statement of the 
case (SSOC).  

If the benefits requested on appeal are not granted to the 
appellant's satisfaction, the VBA AMC should issue a SSOC.  
The SSOC must contain notice of all relevant action taken on 
the claim for benefits, to include a summary of the evidence 
and applicable law and regulations pertaining to the issues 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the appellant until he is notified by the VBA 
AMC; however, the veteran is hereby notified that failure 
without good cause shown to report for any scheduled VA 
examination(s) may adversely affect the outcome of his claims 
for service connection and could result in denial of his 
claims for increased evaluations.  38 C.F.R. § 3.655 (2003); 
Connolly v. Derwinski, 1 Vet. App. 566 (1991).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




